Citation Nr: 1532202	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-29 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent left tibia fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the Board, in pertinent part, denied the Veteran's claim for entitlement to a rating in excess of 10 percent for recurrent left tibia fractures.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted the parties' Joint Motion For Remand.  The decision as to the current claim was vacated, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in order to attempt to obtain additional records from the Social Security Administration.  Subsequently, in pertinent part, the Board again denied the claim for an increased rating in a February 2013 decision.  The Veteran again appealed to the Court, and in a February 2014 Order, the Court granted the parties' Joint Motion For Partial Remand.  The Board's decision was vacated as to this issue and the Veteran's claim was remanded to the Board.  In October 2014, the Board remanded the claim for updated treatment records and a contemporaneous examination.  The claim has now been returned to the Board for further appellate consideration.  

Initially, the Veteran was represented in this appeal by the Disabled American Veterans (DAV).  In October 2011, he submitted a VA Form 21-22a for C.E.W., a private attorney.  The Board noted that C.E.W. was not accredited with VA's Office of General Counsel and sent the Veteran a letter in October 2011 which notified him that his chosen representative was not accredited.  The letter advised the Veteran that he could represent himself, appoint an accredited veterans service organization (VSO), or appoint a different private attorney or agent to represent him.  The letter indicated that if the Veteran did not respond within 30 days, it would be assumed that he wished to represent himself.  While the Veteran did not respond to the 2011 letter, DAV has submitted numerous documents (dated from 2012 to the present day) on the Veteran's behalf as to the current claim.  DAV has also been listed as the representative of record in various documents of record in the years since the notification letter in 2011.  Accordingly, as the attempt to appoint a private attorney in October 2011 was not successful, the Board considers the appointment of DAV to still be in effect.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran's recurrent left tibia fractures are manifested by chronic pain, tenderness, swelling, and stiffness; however, range of motion (ROM) of the left knee was to 0 degrees on extension and limited at most to 98 degrees on flexion, and there was no finding of instability or subluxation of the left knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for recurrent left tibia fractures have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in August 2007, July 2008, February 2012, and November 2014, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2007 and July 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran, his family and friends, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 5260, when limitation of flexion of the leg is limited to 60 degrees, the rating is noncompensable.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating under this DC (30 percent) is for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

With regard to range of motion (ROM), 38 C.F.R. § 4.71, Plate II (2014), reflects that normal flexion and extension of a knee is from zero degrees of extension to 140 degrees of flexion.  

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5262 (2014).  

Background

(Much of the summarization of evidence that follows was reported in previous Board decision(s) and is repeated here for clarity.)  

In an October 2007 rating decision, the RO denied a compensable rating for the service-connected recurrent left tibia fractures.  The Veteran filed a notice of disagreement with that rating decision, and in the September 2008 statement of the case (SOC), the RO granted a 10 percent rating for recurrent left tibia fractures, effective from August 17, 2007.  In assigning the 10 percent rating, the RO noted that the diagnostic criteria for a schedular 10 percent rating had not been met under any of the applicable DCs, including DCs 5260, 5261, and 5262.  However, the RO indicated that a higher disability rating may be assigned based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under certain VA regulations, and then assigned a 10 percent rating for left tibial fracture based on functional loss due to pain.  

The pertinent evidence of record includes the report of a VA examination in September 2007, at which time the Veteran reported progressively worse symptoms due to the left tibia fracture in service.  He reported pain was present when standing or walking.  He denied inflammation.  It was noted that the condition did not affect the motion of the joint.  He reported flare-ups three to four times per week, lasting for hours, and of moderate severity.  He reported he had to sit down and cease what he was doing, that precipitating factors included standing and walking for long periods of time, and was alleviated by rest.  He reported he was only able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  The left knee had range of motion from 0 degrees on extension to 98 degrees on flexion.  Passive flexion was to 110 degrees, but he was unable to flex further secondary to a cramp in the hamstring.  For employment, it was noted that the Veteran was employed full time as a babysitter at a boys' ranch.  He had this position for less than a year.  He had lost three weeks from work during the last 12 month period due to pain in the feet and back.  The diagnosis was ossific tibiofibular membrane calcification.  The examiner indicated that the Veteran's left tibia fracture had significant effects on his occupational activities due to pain, and that there was a mild effect on his ability to perform chores and shop, and moderate effects on exercise and recreation.  

Received in September 2007 was a statement from the Veteran's wife in which she described the pain he experiences due to his stress fracture in his tibia.  

In a statement dated in December 2007, a VA physician indicated that the Veteran was not able to continue PE activities because of previous trauma and injury to his lower extremities.  

On VA examination in November 2008, the Veteran reported having constant, and progressively worse, left knee pain, and that he occasionally limped when the pain increased, usually in the middle of the day.  He complained of sporadic numbness to the area.  He reported a poor response to treatment.  On musculoskeletal review of systems, it was noted that he had pain, stiffness, limited motion, and swelling in the left knee, but no flare-ups of joint disease.  In the left lower extremity he had edema and aching.  Objective examination showed tenderness of the medial and lateral knee, and ROM was from 0 to 140 degrees, with pain at 140 degrees.  An X-ray showed prominent calcific density near the interosseous portion of the mid shaft of the left tibia and fibula, with some hypertrophic exuberant bone formation about the cortex of the proximal tibia in the same region.  These changes were noted to be present on a prior examination in 2005, and were unchanged and did not have the appearance of residue of fracture.  

Received from the Veteran in March 2009 was a statement in which he indicated he disagreed with VA's examination findings in November 2008.  He claimed that he denied having flare-ups of pain with his stress fracture because there was constant pain that never went away.  He claimed that the reason the fracture was not detected on the X-ray was because it could not be, but that it had been detected with past MRIs.  He claimed that his left tibia injury had a significant effect on his activities, chores, exercise, sports and recreation, and not a mild effect, as noted by the VA examiner.  He claimed he could not play any kinds of sports or exercise or recreation because of this painful injury.  

In January 2010, the Veteran testified that his left tibia condition limited his mobility and daily function and tasks.  He claimed he had to walk with a cane.  He reported severe and throbbing pain every day in his left lower leg, and claimed he had to use the cane because he feared losing his balance due to his left leg.  He testified that his VA physician indicated that the next step to alleviate the pain would be surgery.  He claimed his left tibia disability limited his activities, including the time he could stand, sit, and walk.  

Records from the Social Security Administration (SSA) document the Veteran's tibia fracture as one of his disabilities.  Medical evidence associated with the decision included duplicate copies of VA treatment records.  

Additional VA examination was conducted in November 2014.  The Veteran was examined and the claims file was reviewed.  The diagnosis was left tibia fracture.  The Veteran said that since his last examination, the left leg had continued to hurt.  The pain had gotten worse over that time.  Pain was located at the site of the tibia/fibula stress fracture.  The pain was described as a throbbing pain.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  For example, with increased walking, he experienced increased pain.  If he rested, it returned to baseline in 30-45 minutes.  The Veteran also reported having functional loss to include difficulty with any prolonged walking.  For example, when grocery shopping, he had to rest due to pain after 15 minutes.  He was only able to stand for 5 minutes before the leg began to have increasing pain.  Sitting more than 5 minutes caused an increase in the pain resulting in the need to stretch the leg.  Lifting also caused pain.  

The left knee showed ROM of flexion to 130 degrees with extension to 0 degrees.  The examiner noted there was no pain upon weight bearing.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or ROM after three repetitions.  His pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period time.  

The left knee showed 5/5 strength and no muscle atrophy.  There was no left lower extremity ankylosis.  There was no lateral instability, recurrent effusion, or crepitus.  There was marked tenderness of the upper two thirds of the anterior left lower leg.  As for assistive devices, the Veteran was noted to use a cane occasionally.  The functional impact of the left knee condition resulted in difficulty with standing, walking, sitting and lifting.  

Analysis

A review of the relevant VA examination reports and treatment records shows that the Veteran has consistently reported experiencing chronic left knee pain.  Examinations have shown pain, tenderness, stiffness, and swelling.  With regard to ROM, in September 2007 he had active left flexion limited to 98 degrees, and passive flexion was to 110 degrees.  In November 2008 he has full range of left knee motion, from 0 to 140 degrees.  In November 2014, his ROM was from 0 to 130 degrees.  

Thus, a review of the record shows no evidence of limitation of left knee motion that would even reach a minimum compensable level under DC 5260 and/or DC 5261.  Therefore, these DCs do not provide a basis for a rating in excess of 10 percent for the service-connected left knee disability.  Moreover, due to the actual ROM demonstrated, separate evaluations for limited flexion and extension of the right knee under DC 5260 and/or DC 5261 are not warranted here, as is permitted by VAOPGCPREC 9-2004.  The Board has also considered whether any alternative DCs would allow for a rating in excess of 10 percent for the service-connected left knee disability.  However, ankylosis has not been shown or alleged (DC 5256), he has not been diagnosed with nonunion or malunion of the tibia and fibula (DC 5262), and there has been no finding of dislocated semilunar cartilage, and no episodes of locking or findings of effusions of the knee (DC 5258) to warrant higher ratings under the rating criteria for those specific impairments.  Under DC 5257, a separate 10 percent rating is provided for other impairment of the knee with recurrent subluxation or lateral instability.  For moderate symptoms, a 20 percent rating is provided; for severe symptoms, a 30 percent rating is provided.  Here, the only clinical finding regarding is from the VA examination in November 2014, at which time it was noted that there was no instability.  Therefore, the basis for a separate rating based on instability is not presented.

The Board has also considered whether any of the DeLuca factors or 38 C.F.R. § 4.40 or 4.45 (2014) have caused additional limitation so as to warrant any higher rating.  Although the VA examination in 2008 showed pain at the endpoint of flexion, the prior VA examination showed active flexion to 98 degrees.  Moreover, when examined in 2014, there was no pain and active flexion was to 130 degrees.  

The Veteran has reported ongoing constant left knee pain, and the Board finds that the effects of pain reasonably shown to be due to his service-connected left knee disability are already contemplated by the 10 percent rating assigned.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2014).  In that regard, as described above, the medical evidence indicates that although the Veteran had some painful motion, the pain did not in effect limit his motion to such a degree that it was analogous to ankylosis (DC 5200), or to a compensable rating under DCs 5260 and 5261.  Additionally, the Board notes that the Veteran has consistently reported that his service-connected left tibial disability affects his daily activities and causes him to have to use a cane to walk.  Moreover, in 2007, the VA examiner concluded that the Veteran's left tibia fracture had significant effects on his occupational activities due to pain, and that there was a mild effect on is ability to perform chores and shop, and moderate effects on exercise and recreation.  On VA examination in 2008, he denied flare-ups, but reported progressively worse left knee pain that limited his activities.  When examined in November 2014, he continued to report difficulty walking (over 15 minutes) and difficulty standing, sitting, or walking.  There is no indication in the current record, however, that pain, stiffness, or weakness due to disability of the left knee causes functional loss greater than that contemplated by the currently assigned 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board notes that without taking into consideration the Veteran's complaints regarding his left knee, the current 10 percent evaluation could not be justified.  Thus, the overall evidence fails to show that pain or other symptoms resulted in additional functional limitation such as to enable a finding that the Veteran's left tibial disability picture more nearly approximates a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra.  In sum, the Board finds that, based on the preponderance of the evidence, the criteria for a 20 percent or higher rating for recurrent left tibia fractures, have not been met at any time during the appeal period.  

In conclusion, an award of a 20 percent or higher rating for the service-connected recurrent left tibia fractures is not supported by the competent medical and competent and credible lay evidence of record.  As the preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

Extraschedular Consideration

Finally, the Board finds that the Veteran's recurrent left tibia fractures claim does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2014).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, in considering the rating criteria utilized for evaluating the severity of the Veteran's service-connected recurrent left tibia fractures, the rating criteria considered reasonably describe and contemplate his levels of disability and symptomatology, including any impact on his employability.  The record reflects he worked at a juvenile detention center up until May 2008.  On VA examination in 2007, it was noted that he was employed full time at the boys' ranch for less than a year and he had lost three weeks from work during the last 12 month period due to pain in the feet and back.  In March 2008, he reported that he continued to be a gym teacher and used a cane to ambulate with his antalgic painful gait.  However, the current record reflects that the Veteran has indicated that he is unemployable and that such is due to his diabetes mellitus, PTSD, stress fracture, depression, flat feet, lower back, and muscle spasms in the back.  While his recurrent left tibia fractures have no doubt interfered with his employment, there has been no indication of marked interference with employability due to this disability during the rating appeal discussed herein beyond that contemplated by the rating criteria.  At the 2014 examination, he had full strength in the left lower extremity, and there was no left knee pain upon flexion to 130 degrees.  There was no left knee edema or instability.  Additionally, there is no indication the Veteran has been frequently hospitalized due to his recurrent left tibia fractures.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent for recurrent left tibia fractures is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


